Exhibit 10.27

 

AGREEMENT FOR PARTIAL SATISFACTION
OF
DEBT PREVIOUSLY CONTRACTED

 

THIS AGREEMENT FOR PARTIAL SATISFACTION OF DEBT PREVIOUSLY CONTRACTED (this
“Agreement”) is made and entered into as of August 22, 2013 by and among BBCN
Bank, a California state chartered bank (the “Bank”), and Broadway Financial
Corporation, a Delaware corporation and registered savings and loan holding
company (“Broadway” and, together with the Bank hereinafter collectively
referred to as, the “Parties”).

 

RECITALS

 

WHEREAS, the Parties have previously entered into a Business Loan Agreement (the
“Loan Agreement”), dated July 31, 2009, made and entered into by and among the
Bank and Broadway, a Commercial Security Agreement (the “Security Agreement”),
dated July 31, 2009, made and entered into by and among the Bank and Broadway,
and a Promissory Note (the “Note” and, together with the Loan Agreement and
Security Agreement hereinafter collectively referred to as, the “Loan
Documents”), dated July 31, 2009, made and entered into by and among the Bank
and Broadway, pursuant to which the Bank has made a loan (the “Loan”) to
Broadway in the principal amount of Five Million Dollars ($5,000,000.00);

 

WHEREAS, Broadway failed to repay the Loan in accordance with the terms of the
Loan Documents on the maturity date, July 31, 2010, thereby resulting in an
Event of Default, under, and as that term is defined in the Loan Documents,
which is continuing as of the date of this Agreement;

 

WHEREAS, in connection with Broadway’s efforts to complete a recapitalization
transaction, which, among other things, would involve (i) the exchange (the
“Exchange”) of all of Broadway’s outstanding shares of preferred stock for
shares of common stock at a Fifty Percent (50%) discount to full liquidation
value, including the shares of preferred stock beneficially owned and held of
record by BBCN Bancorp, a Delaware corporation and registered bank holding
company (“Bancorp”), pursuant to a series of Exchange Agreements, and (ii) the
issuance of up to Three Million Five Hundred Thousand Dollars ($3,500,000.00) of
Broadway common stock in a private placement (the “Private Placement”), Broadway
has requested that the Bank agree to accept a certain number of shares of
Broadway common stock calculated in accordance with Section 1(b) of this
Agreement (the “Shares”) in partial satisfaction of Broadway’s obligation to
repay the Loan;

 

WHEREAS, the Bank is willing to accept the Shares in partial satisfaction of
Broadway’s obligation to repay the Loan on the terms, and subject to the
conditions, set forth in this Agreement; and

 

WHEREAS, on or prior to the date of the Closing, Broadway will reissue the Loan
Documents in two new sets of loan documents, with one set of loan documents (the
“New Bank Loan Documents”) representing Three Million Eight Hundred Fifty
Thousand Dollars ($3,850,000.00) of the principal amount of the Loan, which
shall bear interest, and the other set of loan documents representing the
remaining One Million One Hundred Fifty Thousand Dollars ($1,150,000.00) of the
principal amount of the Loan, which shall not bear interest, to facilitate the
sale by the Bank of One Million One Hundred Fifty Thousand Dollars
($1,150,000.00) of the principal amount of the Loan to National Community
Investment Fund pursuant to the terms and conditions of a Loan Purchase and Sale
Agreement (the “Loan Sale Agreement”) in the form attached hereto as Exhibit A.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises, the covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.                                          Issuance of the Shares in
Partial Satisfaction of the Loan.

 

(a)           At the Closing, and subject to the satisfaction or waiver (by the
party for whose benefit such term or condition exists) of the terms and
conditions set forth in this Agreement, Broadway shall issue the Shares to the
Bank in consideration of the Bank recognizing partial satisfaction of Broadway’s
obligation under the New Bank Loan Documents to repay the Loan.

 

(b)           The number of Shares to be issued to the Bank at the Closing
pursuant to Section 1(a) shall be the quotient of (i) the principal amount of
the Loan that Broadway requests in writing, at least five (5) business days in
advance of the Closing, be satisfied and extinguished in consideration of the
issuance of the Shares to the Bank, divided by (ii) the purchase price per share
in the Private Placement.

 

(c)           The principal amount of the Loan that Broadway requests be
satisfied and extinguished pursuant to Section 1(b) shall in no event, when
taken together with all other shares of Broadway common stock to be acquired by
Bancorp in the Exchange or otherwise, result in the Bank and Bancorp in the
aggregate owning more than Nine and Nine Tenths Percent (9.90%) of Broadway.

 

(d)           At the Closing, and subject to the satisfaction or waiver (by the
party for whose benefit such term or condition exists) of the terms and
conditions set forth in this Agreement, the Bank shall forgive and relinquish
any and all rights to all interest (including interest accrued pursuant to the
Default Rate Margin, as that term is defined in the New Bank Loan Documents) and
late charges that have accrued and remain unpaid through the date of the
Closing.

 

Section 2.                                          Treatment of Remainder of
the Loan Post-Closing.

 

(a)           Immediately following the Closing, the New Bank Loan Documents
shall be modified in accordance with and subject to the terms of that certain
Change of Terms (the “Change of Terms”) in the form attached hereto as
Exhibit B, which, among other things, sets new payment terms, including a
payment schedule and interest rate.

 

(b)           With the exception of this Agreement and the Change of Terms, each
of which the Parties hereby acknowledge and agree shall be deemed to be
amendments to the Loan Documents effectuated in conformity with the provisions
of the Loan Documents governing amendments of the same, the Parties hereby
acknowledge and agree that the Loan Documents are in all respects ratified and
confirmed and all of the terms, conditions, representations, warranties,
covenants and provisions thereof shall remain in full force and effect in
accordance with their respective terms, including the Bank’s rights to the
Collateral (as that term is defined in the Loan Documents) and its Security
Interest (as that term is defined in the Loan Documents) therein (including the
priority thereof). This Agreement and the Change of Terms shall not be deemed to
be an amendment to any other term or condition of the Loan Documents or any of
the documents referred to therein, or otherwise affect or operate as a waiver or
relinquishment of any of the rights of any party under any of them. Except as
expressly amended hereby or by the Change of Terms, this Agreement does not
constitute a waiver of any condition or other provision of the Loan Documents.

 

(c)           From time to time, at the request of the Bank, whether on or after
the Closing, without further consideration, Broadway, at its expense, shall
promptly execute and deliver such further

 

2

--------------------------------------------------------------------------------


 

instruments and take such other actions as may be reasonably required to give
effect to the terms of this Agreement, and the Bank may, upon advanced written
notice to Broadway, take such actions and execute, file or otherwise deliver
such further instruments as may be reasonably required in connection with the
transactions contemplated by this Agreement.

 

Section 3.                                          Conditions to the Closing;
and Closing.

 

(a)           The obligation of the Bank to consummate the transactions
contemplated by this Agreement is subject to the fulfillment (or waiver by the
Bank) at or prior to the Closing of each of the following conditions:
(i) Broadway shall consummate the Exchange on or prior to August 31, 2013,
(ii) Broadway shall consummate the Private Placement on or prior to August 31,
2013, (iii) Broadway shall consummate the transactions contemplated by this
Agreement on or prior to August 31, 2013, (iv) the representations and
warranties of Broadway set forth in this Agreement shall be true and correct as
though made on and as of the date of the Closing, and (v) Broadway shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing.

 

(b)           The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place concurrently with the completion of
the Exchange and the Private Placement as follows: Broadway shall deliver or
cause to be delivered, through the transfer agent for Broadway common stock, or
such other means as shall be acceptable to the Bank, the number of Shares
provided for in Section 1, registered in such names as the Bank shall specify to
Broadway at least five (5) business days prior to the Closing.

 

Section 4.                                          Representations and
Warranties.

 

(a)           Broadway hereby makes the following representations and warranties
to the Bank, and the Bank hereby makes the following representations and
warranties to Broadway:

 

(i)            Broadway is a corporation duly incorporated, validly existing and
in good standing under the laws of Delaware and the Bank is a state chartered
bank, validly existing and in good standing under the laws of California,

 

(ii)           each has full power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby,

 

(iii)          the person or entity who has executed this Agreement is duly
authorized to do so and thereby bind the party on whose behalf he, she or it is
purporting to act, and

 

(iv)          this Agreement is a valid and binding agreement, enforceable
against each of the Parties in accordance with its terms.

 

(b)           Broadway hereby makes the following representations and warranties
to the Bank:

 

(i)            Upon issuance, the Shares to be issued by Broadway pursuant
hereto (x) will be duly and validly authorized and issued, fully paid and
non-assessable, and the Bank will acquire such Shares free and clear of any
liens, encumbrances, pledges, security interests or other restrictions or claims
of third parties, and (y) will, when combined with shares that may be issued to
Bancorp in connection with the Exchange, comprise no more than Nine and Nine
Tenths Percent (9.90%) of Broadway’s issued and outstanding shares of common
stock,

 

3

--------------------------------------------------------------------------------


 

(ii)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will violate, result in a
breach of any of the terms or provisions of, constitute a default (or in any
event that, with the giving of notice or the passage of time or both would
constitute a default) under, accelerate any obligations under, or conflict with,
(x) Broadway’s certificate of incorporation or bylaws, or other organizational
documents, or any agreement, indenture or other instrument to which Broadway is
a party or by which Broadway or Broadway’s properties are bound, (y) any
judgment, decree, order or award of any court, governmental body or arbitrator
to which Broadway is subject, or (x) any law, rule or regulation applicable to
Broadway,

 

(iii)          Neither Broadway nor any person acting on its behalf has taken
any action (including any offering of any securities of Broadway under
circumstances which would require the integration of such offering with the
offering of the Shares hereunder under the Securities Act of 1933, as amended,
(the “Securities Act”) and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder), which might subject the offering
and issuance of the Shares to the Bank pursuant to this Agreement to the
registration requirements of the Securities Act,

 

(iv)          Broadway has no reason to believe that following the Closing it
will not be able to service the Loan in accordance with the Change of Terms, and

 

(v)           No broker, finder or investment banker is entitled to any
financial advisory, brokerage, finder’s or other fee or commission in connection
with this Agreement or the transactions contemplated hereby based upon
arrangements made by or on behalf of Broadway or any subsidiary of Broadway for
which the Bank could have any liability.

 

(c)           All representations, warranties and agreements of the Parties
hereto shall survive the Closing.

 

Section 5.                                          Provisions Applicable to the
Shares.

 

(a)           Should Broadway at any time and for any reason desire to retire or
repurchase shares of its outstanding common stock, Broadway shall give the Bank
and Bancorp thirty (30) days’ prior written notice of such intent.  Such notice
shall specify the number of outstanding shares of common stock prior to such
retirement or repurchase, and the number of outstanding shares of common stock
after giving effect to such retirement or repurchase.  Upon receipt of such
notice, the Bank and/or Bancorp shall have the right to sell to Broadway, at the
same price per share as that at which Broadway proposes to retire or repurchase
its other shares of outstanding common stock, the minimum number of shares of
common stock that would result in the Bank and Bancorp in the aggregate owning
Nine and Nine Tenths Percent (9.90%) or less of the outstanding shares of common
stock of Broadway after giving effect to such retirement or repurchase and such
sale by the Bank and/or Bancorp to Broadway; provided, that (i) Broadway shall
not be required hereby to purchase more shares of Common Stock than were
indicated in its notice of desired purchase sent to Bank and Bancorp,
(ii) Broadway may decide not to purchase shares of Common Stock from any third
party (but shall not be permitted to purchase shares from anyone unless it also
purchases shares from the Bank and/or Bancorp pursuant to their rights
hereunder), and (iii) Bank’s and Bancorp’s right to sell Common Stock pursuant
hereto shall be subject to pro rata reduction to the extent that CJA Private
Equity Financial Restructuring Master Fund I LP and/or National Community
Investment Fund exercise the similar sale rights granted to them by Broadway,
based on the respective numbers of shares of Common Stock requested to be sold
by each; provided, further, however that in no event shall Broadway’s rights
pursuant to (i) — (iii) above allow Broadway to repurchase from the Bank and/or
Bancorp less than the minimum number of shares of common stock that would result
in the Bank and Bancorp in the aggregate owning Nine and Nine Tenths Percent
(9.90%) or less of the outstanding shares of common stock of Broadway after
giving effect to such retirement or repurchase and such sale by

 

4

--------------------------------------------------------------------------------


 

the Bank and/or Bancorp to Broadway.  Within ten (10) days after the receipt of
such notice by the Bank and Bancorp, the Bank and/or Bancorp shall notify
Broadway in writing of its intent to exercise its rights to sell shares of
common stock to Broadway pursuant to this Section 5, which shall include the
number of shares of common stock to be sold by the Bank and/or Bancorp,
respectively, to Broadway in accordance with this Section 5.  The closing of
such repurchase by Broadway from the Bank and/or Bancorp shall occur
concurrently with the date of the proposed retirement or repurchase that
triggered the Bank’s and Bancorp’s rights pursuant to this Section 5. Such
rights shall be in effect as long as the Bank maintains a beneficial ownership
in Broadway common stock.  The provisions of this Section 5 shall apply to any
Common Stock Equivalents or non-voting preferred stock of Broadway theretofore
issued in exchange for Common Stock at the request of the Bank and/or Bancorp.

 

(b)           Subject to compliance with applicable securities laws, the Bank
shall be permitted to transfer, sell, assign or otherwise dispose of
(“Transfer”) all or a portion of the Shares at any time, and Broadway shall take
all steps as may be reasonably requested by the Bank to facilitate the Transfer
of all or any portion of the Shares.

 

(c)           The Shares shall be covered by the same Securities Act
registration rights that are granted to the investors in the Private Placement
to the same extent and subject to the same terms and conditions as such
investors.

 

Section 6.                                          Common Stock Equivalents. 
Broadway does not currently have sufficient authorized but unissued shares of
Common Stock available under its certificate of incorporation to enable it to
complete the delivery of Common Stock provided for herein.  Accordingly, the
Bank and Bancorp hereby agree that references to “Common Stock” herein shall
include Common Stock Equivalents, as that term is defined in the Exchange
Agreement entered into by Bancorp with Broadway concurrently herewith in
connection with Bancorp’s exchange of shares of Broadway’s Non-Cumulative
Perpetual Preferred Stock, Series B.

 

Section 7.                                          Miscellaneous.

 

(a)           The “Recitals” are expressly deemed to be a part of this
Agreement.

 

(b)           After giving effect to this Agreement, each reference in the New
Bank Loan Documents to “hereof”, “hereunder” or words of like import referring
to the one or all of the New Bank Loan Documents shall refer to the New Bank
Loan Documents as amended by this Agreement.

 

(c)           All references in the New Bank Loan Documents to “the date hereof”
or words of like import shall remain as references to July 31, 2009.

 

(d)           The “Miscellaneous Provisions” of the Loan Agreement shall apply
mutatis mutandis to this Agreement, and to the other New Bank Loan Documents as
modified by this Agreement, taken together as a single agreement, reflecting the
terms therein as modified hereby.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK — SIGNATURE PAGE TO FOLLOW]

 

5

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date first written above.

 

 

THE BANK:

 

 

 

BBCN BANK

 

 

 

By:

 /s/ Mark Lee

 

(Signature)

 

 

 

 

 

Name: Mark Lee

 

Title:   Executive Vice President and Chief
           Credit Officer

 

 

 

 

 

BROADWAY:

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

(Signature)

 

 

 

Name:

Wayne-Kent A. Bradshaw

 

Title:

President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOAN PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

LOAN PURCHASE AND SALE AGREEMENT

 

THIS LOAN PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of
August 22, 2013, by and between BBCN Bank, a California corporation
(“Transferor”), and National Community Investment Fund, an Illinois trust
(“Transferee”).

 

RECITALS

 

Broadway Financial Corporation (“Borrower”), a Delaware corporation and the
savings and loan holding company of Broadway Federal Bank, f.s.b., requested
that Transferor make a line of credit in an amount up to Five Million Dollars
Even ($5,000,000.00) available to Borrower (the “Loan”).

 

On or about July 31, 2009, Transferor and Borrower entered into a Business Loan
Agreement, dated July 31, 2009 (the “Loan Agreement”), whereby Transferor agreed
to make the Loan to Borrower, with the Loan secured by the Collateral, as that
term is defined in the Commercial Security Agreement, by and between Transferor
and Borrower, dated July 31, 2009.  In connection with the Loan Agreement, on or
about July 31, 2009, Borrower made, executed and delivered to Transferor the
original promissory note (the “Original Promissory Note”), for the sum of Five
Million Dollars Even ($5,000,000.00).

 

Borrower has defaulted on its obligations under the Original Promissory Note
(the “Loan Obligations”) by, among other things, failing to make the monthly
payments during the stated term of the Original Promissory Note and the lump sum
payment of all outstanding principal plus all accrued and unpaid interest on
July 31, 2010, the maturity date (collectively the “Defaults”).

 

As of the date hereof the outstanding principal balance under the Original
Promissory Note is Five Million Dollars Even ($5,000,000.00) (collectively, the
“Indebtedness”).

 

On or about August 22, 2013, in order to facilitate the sale by Transferor of
One Million One Hundred Fifty Thousand Dollars Even ($1,150,000.00) of the
principal amount represented by the Original Promissory Note to Transferee in
consideration of the receipt by Transferor of Five Hundred Seventy-Five Thousand
Dollars Even ($575,000.00) from the Transferee, and for other good and valuable
consideration as set forth in this Agreement, the Original Promissory Note was
broken up into two resulting promissory notes, an interest bearing note for
Three Million Eight Hundred Fifty Thousand Dollars ($3,850,000.00), which is
being retained by the Transferor, and a non-interest bearing note (the
“Promissory Note”) a copy of which is attached hereto as Exhibit A in the
principal amount of One Million One Hundred Fifty Thousand Dollars Even
($1,150,000.00), which is being

 

--------------------------------------------------------------------------------


 

acquired by Transferee pursuant to this Agreement.

 

Subject to the terms, conditions and provisions of this Agreement, Transferee
desires to purchase, and Transferor desires to sell, all of Transferor’s right,
title and interest in and to the Promissory Note.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.  Purchase and Sale, No Recourse.

 

1.1          Purchase and Sale. Subject to all of the provisions, terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined)
Transferee shall purchase and accept from Transferor and Transferor shall sell,
transfer and assign to Transferee all of Transferor’s right, title and interest
in and to the Promissory Note.

 

1.2          No Recourse.  The sale and purchase of the Promissory Note
hereunder is made on an “AS IS” and “WITH ALL FAULTS” basis, without any
recourse of any kind to, or indemnification obligation on the part of,
Transferor, and without representation or warranty, whether express or implied,
by Transferor except with regard to Transferor’s representations and warranties
set forth in Section 7.1 hereof.

 

Section 2.  Purchase Price.  Concurrently with the closing of a series of
related transactions, including the exchange (the “Exchange Transactions”) by
the Transferor and the Transferee with the Borrower of all of the shares of
preferred stock of the Borrower held by the Transferor and the Transferee for
shares of common stock of the Borrower (the “Closing Date”), Transferee shall
pay to Transferor the sum of Five Hundred Seventy-Five Thousand Dollars Even
($575,000.00) (“Purchase Price”), which shall be in certified funds, to purchase
the Promissory Note.

 

Section 3.  Costs and Expenses.       Transferee shall bear its own costs and
expenses in connection with the negotiation and performance of this Agreement. 
Without limiting the generality of the foregoing, Transferor shall have no
responsibility for the payment of any documentary, filing, recording,
conveyance, transfer and intangible taxes payable in connection with the
delivery of the documents provided or contemplated by this Agreement, or broker
fees or commissions payable in connection with the negotiation or performance of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 4.  Conditions to Closing.

 

4.1          Transferor’s Conditions.  All obligations of the Transferor to sell
and transfer the Promissory Note to Transferee (the “Closing”) are subject to
the satisfaction or Transferor’s written waiver of the following conditions:

 

(a)           Transferor shall have received a counterpart original of this
Agreement, duly executed by Transferee.

 

(b)           On the Closing Date:

 

(1)           Transferor shall have received the entire Purchase Price in
accordance with Section 2;

 

(2)           All representations and warranties of Transferee set forth in
Section 7.2 shall be true; and

 

(3)           Transferee shall not have dissolved or become the subject of any
bankruptcy or insolvency proceeding, whether voluntarily or involuntarily.

 

4.2          Transferee’s Conditions. All obligations of the Transferee to buy
and accept the Promissory Note are subject to the satisfaction or Transferee’s
written waiver of the following conditions:

 

(a)           Transferee shall have received a counterpart original of this
Agreement, duly executed by Transferor.

 

(b)           On the Closing Date:

 

(1)           All representations and warranties of Transferor set forth in
Section 7.1 shall be true;

 

(2)           Transferee shall have received true and complete copies of the
Loan Agreement and all other loan documents entered into in connection
therewith, together with all amendments and supplements thereto.

 

Section 5.  Delivery of Promissory Note.  Subject to the timely satisfaction of
all the conditions precedent set forth in Section 4.1, Transferor shall deliver
upon Closing:

 

3

--------------------------------------------------------------------------------


 

(a)           The Promissory Note; and

 

(b)           An Assignment of Promissory Note duly executed by Transferor
together with any other instruments required pursuant to the Loan Agreement to
effectuate the sale and assignment of the Promissory Note from Transferor to
Transferee hereunder.

 

Section 6.  Non-Satisfaction of Conditions.  If the sale and purchase
contemplated herein does not close on the Closing Date due to the failure of the
satisfaction of any of the conditions contained in Section 4, and if either
party does not waive in writing the non-satisfaction of each such condition,
this Agreement shall thereupon be cancelled and terminated.

 

Section 7.  Representations and Warranties.

 

7.1          Transferor’s Representations and Warranties. Transferor hereby
makes the following representations and warranties for the benefit of Transferee
as of the date of this Agreement and as of the Closing Date:

 

(a)           Transferor is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of California.

 

(b)           Transferor has all right, power and authority required to execute
and deliver this Agreement and to perform the terms of this Agreement.

 

(c)           Transferor is the legal and beneficial owner and holder of the
Promissory Note.

 

(d)           Transferor has not assigned or pledged the Promissory Note or any
participation in the Promissory Note, to any other party.

 

(e)           Neither the execution and delivery by Transferor of this
Agreement, nor the consummation by Transferor of the transactions contemplated
hereby, will (i) conflict with or violate any provision of the certificate of
incorporation or bylaws of Transferor, each as presently in effect, (ii) require
on the part of Transferor any notice to or filing with, or any permit,
authorization, consent or approval of, any governmental entity, other than those
obtained on or prior to the date hereof, (iii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of obligations under,
create in any party the right to terminate, modify or cancel, or require any
notice, consent or waiver under, any contract or instrument to which Transferor
is a party or by which Transferor is bound or to which any of Transferor’s
assets is subject, (iv) result in the imposition of or

 

4

--------------------------------------------------------------------------------


 

acceleration of any lien upon any assets of Transferor, or (v) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Transferor.

 

7.2          Transferee’s Representations and Warranties. Transferee hereby
makes the following representations and warranties for the benefit of Transferor
as of the date of this Agreement and as of the Closing Date:

 

(a)           Transferee is a trust duly formed, validly existing and in good
standing under the laws of the State of Illinois.

 

(b)           Transferee has all right, power and authority required to execute
and deliver this Agreement and to perform the terms of this Agreement.

 

(c)           Neither the execution and delivery by Transferee of this
Agreement, nor the consummation by Transferee of the transactions contemplated
hereby, will (i) conflict with or violate any provision of the certificate of
incorporation or bylaws of Transferee, each as presently in effect, (ii) require
on the part of Transferee any notice to or filing with, or any permit,
authorization, consent or approval of, any governmental entity, other than those
obtained on or prior to the date hereof, (iii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of obligations under,
create in any party the right to terminate, modify or cancel, or require any
notice, consent or waiver under, any contract or instrument to which Transferee
is a party or by which Transferee is bound or to which any of Transferee’s
assets is subject, (iv) result in the imposition of or acceleration of any lien
upon any assets of Transferee, or (v) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to Transferee.

 

(d)           Transferee has made such independent legal and factual
investigations of the Borrower, Transferor, the Promissory Note, the Original
Promissory Note, the Loan Agreement and any and all related loan documents,
Defaults, and existence of any other defaults, as it deems necessary and
appropriate.

 

(e)           Based upon such legal and factual investigations as Transferee
deemed necessary or appropriate, Transferee accepts the Promissory Note on the
Closing Date on an “AS IS” and “WITH ALL FAULTS” basis, without recourse,
indemnification right or warranty of any kind, express or implied, except for
those representations and warranties made by Transferor in Section 7.1.

 

7.3  Transferee Acknowledgement. Transferee acknowledges and agrees that except
for those representations and warranties made by Transferor in Section 7.1,
Transferor has not made any representations or warranties of any kind to
Transferee, whether express or implied or written or oral.

 

5

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, Transferee acknowledges and
agrees that Transferor makes no representations or warranties of any kind to
Transferee regarding (a) the enforceability of the Promissory Note, (b) the
status of the Promissory Note, (c) the existence, status, good standing,
financial condition or creditworthiness of Borrower or the collectability on the
Promissory Note, including any claims, defenses to payment or setoffs in
connection therewith, or (d) compliance in the past by Borrower, or any other
applicable party, with conditions to advances under the Promissory Note or the
implicit or explicit waiver of any such conditions by Transferor, the
establishment of any course of dealing or course of conduct by Transferor or
Borrower regarding advances or any commitment on the part of Transferor to make
advances under the Promissory Note.  Transferee further acknowledges and agrees
that Transferor has advised Transferee to make its own decisions and conduct its
own investigation of these matters and all other matters pertaining to the
Borrower, Defaults, existence of any other defaults, the Promissory Note and the
Original Promissory Note.

 

Section 8.  Brokers.  Each of the parties hereto represents and warrants to the
other party hereto that it has not had any dealings with any agent or broker in
connection with the negotiation or performance of this Agreement, and agrees to
indemnify, defend and hold the other party hereto harmless for any commission,
charges or compensation paid to or otherwise claimed by any agent or broker with
respect to this Agreement or the transactions contemplated hereunder.  Each of
the parties hereto shall be solely and entirely responsible for payment of any
and all fees claimed or due by any agent or broker that has been engaged by or
otherwise has performed services for such party hereto in connection with the
herein contemplated transactions.

 

Section 9.  Further Assurances.  Transferee and Transferor shall execute any and
all documents and perform any and all acts reasonably necessary or appropriate
to consummate the purchase and sale of the Promissory Note pursuant to the terms
and conditions set forth in this Agreement.

 

Section 10.  Additional Covenants.

 

10.1        Conversion of the Principal Amount Represented by the Promissory
Note into Borrower Common Stock.  On the Closing Date, Transferee shall convert
the entire principal amount of the Promissory Note into shares of common stock
of the Borrower, in full satisfaction of any obligation of Borrower to
Transferee pursuant to the Promissory Note, with the number of shares to be
received by Transferee calculated by dividing the entire principal amount of the
Promissory Note by the price per share paid by investors in the private
placement conducted by the Borrower and closing concurrently with the Exchange
Transactions.

 

10.2        Notices.  Prior to the Closing, each of the parties hereto shall
give immediate notice to the other party hereto of the occurrence of any event
or the receipt of any notice or

 

6

--------------------------------------------------------------------------------


 

knowledge the effect of which would be to make a representation or warranty
herein untrue or misleading if made on or immediately following the occurrence
of such event or the receipt of such notice or knowledge.

 

Section 11.  Survival of Representations.  All representations, warranties,
covenants, agreements, terms and conditions made herein will survive the
execution, delivery and Closing and all transactions contemplated hereunder.

 

Section 12.  No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any person other than the parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge any obligation of any third person to any party hereto or
give any third person any right or subrogation or action against any party to
this Agreement.

 

Section 13.  Descriptive Headings.  The descriptive headings of the several
sections of this Agreement are inserted for convenience and will not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

Section 14.  Construction.  The parties hereto agree that the rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Agreement.

 

Section 15.  Terms Generally.  The defined terms in this Agreement will apply
equally to both the singular and the plural forms of the terms defined. Whenever
the context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” when
used in this Agreement will be deemed to be followed by the phrase “without
limitation.”  The words “approval” and “notice” when used in this Agreement will
be deemed to be preceded by the word “written.” All references to “Exhibit” or
“Exhibits” in this Agreement mean the exhibits attached hereto, the terms and
conditions of which are made a part hereof.  All references to “Section” or
“Sections” in this Agreement mean the applicable section of this Agreement
unless otherwise specified.

 

Section 16.  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the purchase and sale of the
Promissory Note, and supersedes any other agreements, negotiations,
communications, understandings and commitments whether written or oral, relating
thereto. This Agreement may be modified only by a writing signed by both parties
to this Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 17.  Severability.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained in
this Agreement.

 

Section 18.  Time of the Essence.  Time is of the essence in the execution and
performance of this Agreement and each of its provisions.

 

Section 19.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same agreement, and
either party hereto may execute this Agreement by signing such counterpart.

 

Section 20.  Choice of Law and Venue; Jury Trial Waiver.  The validity of this
Agreement, the construction, interpretation, and enforcement hereof, and the
rights of the parties hereto with respect to all matters arising hereunder or
related hereto shall be determined under, governed by, and construed in
accordance with the laws of the State of California.  The parties agree that all
actions or proceedings arising in connection with this Agreement shall be tried
and litigated only in the State and Federal courts located in the county of Los
Angeles, State of California or, at the sole option of Transferor, in any other
court in which Transferor shall initiate legal or equitable proceedings and
which has subject matter jurisdiction over the matter in controversy.  The
parties waive, to the extent permitted under applicable law, any right each may
have to assert the doctrine of forum non conveniens or to object to venue to the
extent any proceeding is brought in accordance with this Section 20.  The
parties hereby waive their respective rights to a jury trial of any claim or
cause of action based upon or arising out of any of this Agreement or any of the
transactions contemplated herein, including contract claims, tort claims, breach
of duty claims, and all other common law or statutory claims.  Each of the
parties represent that it has reviewed this waiver and each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  In the event of litigation, a copy of this Agreement may be filed as a
written consent to a trial by the court.

 

Section 21.  Attorney Fees.  In the event of any litigation or other action to
construe, interpret or enforce this Agreement, the prevailing party shall be
entitled to recover reasonable attorney and expert witness fees and costs.

 

Section 22.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and their respective heirs,
executors, administrators, trustees (including bankruptcy trustees), receivers,
successors and assigns, jointly and severally.  As used herein, the singular
number includes the plural and the masculine gender includes the feminine and
neuter.

 

8

--------------------------------------------------------------------------------


 

Section 23.  Advice of Counsel.  Each party hereto represent that they have been
advised of the effect of this Agreement by their own attorneys, that they have
investigated the facts and are not relying upon any representation or
acknowledgment, whether oral or in writing, of any other party hereto except as
contained herein.

 

Section 24.  Notices.           All notices, demands, requests or replies
(collectively, “Notices”) provided for or permitted by this Agreement shall be
in writing and may be delivered by any one of the following methods: (1) by
personal delivery; (2) by deposit with the United States Postal Service as
certified or registered mail, return receipt requested, postage prepaid to the
addresses stated below; or (3) by prepaid deposit with an overnight express
delivery service.  Notice deposited with the United States Postal Service in the
manner described above shall be deemed effective three (3) business days after
deposit with the Postal Service.  Notice by overnight express delivery service
shall be deemed effective one (1) business day after deposit with the express
delivery service for overnight delivery. Notice by personal delivery shall be
deemed effective at the time of personal delivery.  Notice also may be given by
means of electronic facsimile transmission or pdf file ; provided, however, that
in order for a fax or pdf file Notice to be deemed effective, the party giving
notice shall provide a “hard copy” of the Notice thereafter to the other party
pursuant to one of the three methods of “hard copy” delivery specified in this
Section.

 

For purpose of Notices, the address of Transferor shall be:

 

BBCN Bank

3731 Wilshire Blvd, Suite 1000

Los Angeles, CA  90010

Telephone No.: 213 639 1700

Fax No.: 213 235 3257

E-Mail Address: Juliet.Stone@BBCNBank.com

Attention:  Legal Department

 

and the address of Transferee shall be:

 

National Community Investment Fund

135 South LaSalle

Suite 2040

Chicago, IL 60603

Telephone No.: (312) 881-5826

Fax No.: (312) 662-6100

E-Mail Address: snarain@ncif.org

 

9

--------------------------------------------------------------------------------


 

Attention:  Saurabh Narain

Chief Executive Officer

 

Section 25.  Common Stock Equivalents.  Borrower does not currently have
sufficient authorized but unissued shares of Common Stock available under its
certificate of incorporation to enable it to complete the delivery of Common
Stock contemplated herein.  Accordingly, Transferor and Transferee hereby agree
that references to Common Stock herein shall include Common Stock Equivalents,
as that term is defined in the respective Exchange Agreements entered into by
Transferor and Transferee, respectively, with Borrower concurrently herewith in
connection with, respectively, Transferor’s exchange of shares of Borrower’s
Non-Cumulative Perpetual Preferred Stock, Series B, and Transferee’s exchange of
Borrower’s Non-Cumulative Perpetual Preferred Stock, Series C.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement the date first
above set forth.

 

 

“TRANSFEROR”

“TRANSFEREE”

 

 

 

 

BBCN Bank, a California corporation

National Community Investment Fund, an Illinois trust

 

 

 

 

By:

/s/Mark Lee

 

By:

/s/Saurabh Narain

Name: Mark Lee

Name:

Saurabh Narain

Title: Executive Vice President and Chief

Title:

Chief Executive

Credit Officer

 

 

 

 

 

Acknowledged and agreed to by:

 

“BORROWER”

 

 

 

 

 

Broadway Financial Corporation, a Delaware corporation

 

 

 

 

 

By:

/s/Wayne-Kent A. Bradshaw

 

 

Name:

Wayne-Kent A. Bradshaw

 

Title:

President and Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CHANGE IN TERMS AGREEMENT

 

--------------------------------------------------------------------------------


 

CHANGE IN TERMS AGREEMENT

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

$

3,850,000.00

 

07-31-2009

 

02-22-2019

 

30806518

 

 

 

 

 

CCHO

 

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

BROADWAY FINANCIAL CORPORATION, A

Lender:

BBCN Bank

 

DELAWARE CORPORATION

 

Corporate Banking Center

 

5055 WILSHIRE BOULEVARD, SUITE 500

 

3731 Wilshire Blvd., #400

 

LOS ANGELES, CA 90036

 

Los Angeles, CA 90010

 

Principal Amount: $3,850,000.00

Date of Agreement: August 22, 2013

 

DESCRIPTION OF EXISTING INDEBTEDNESS. A Line of Credit evidenced by a Promissory
Note dated July 31, 2009, in the original principal amount of $5,000,000.00
(“Note”).

 

DESCRIPTION OF COLLATERAL. A security interest in the collateral further
described in the Commercial Security Agreement dated July 31, 2009, entered into
between BROADWAY FINANCIAL CORPORATION (Grantor) and Lender, and the Commercial
Pledge Agreement, dated even date herewith, entered into between Grantor and
Lender.

 

DESCRIPTION OF CHANGE IN TERMS.

 

1. Original principal amount of $5,000,000.00 is hereby being split into two
promissory notes as follows:

 

A)    A promissory note for $1,150,000.00 which it is presently contemplated
will be sold to a third-party and then immediately converted into Borrower
common stock, and

 

B)    A promissory note with a change in terms agreement for $3,850,000.00.

 

· Interest Rate is being changed to “Wall Street Journal Prime Rate (Daily
Adjustable) + 2.00% with Floor Rate of 6.00%” from “Wall Street Journal Prime
Rate (Daily Adjustable) + 1.00% with Floor Rate of 6.00%” effective as of the
date of the closing of the transactions contemplated by the Agreement for
Partial Satisfaction (defined below).

 

· The original Note which evidenced a revolving line of credit is being
converted to Business Term Loan.

 

· Borrower will pay six (6) interest payments beginning three (3) months
following the closing of the recapitalization of Broadway Financial Corporation
and every quarter thereafter; and 48 monthly consecutive principal and Interest
payments in the initial amount of $57,037.64 beginning nineteen (19) months
following the closing of the recapitalization of Broadway Financial Corporation
and every month thereafter.

 

2. Partial satisfaction of an amount of the principal represented by the
$3,850,000.00 Promissory Note in consideration of the receipt by Lender of a
certain number of shares of Borrower common stock is occurring, as more fully
provided for in that certain Agreement for Partial Satisfaction of Debt
Previously Contracted (the “Agreement for Partial Satisfaction”) in the form
attached hereto as Exhibit A.

 

3. As of, and conditioned upon the closing of the transactions contemplated by
the Agreement for Partial Satisfaction, Lender shall forgive any and all
interest (including interest accrued pursuant to the Default Rate Margin) and
late charges that have accrued and remain unpaid through the date of the closing
of the transactions contemplated by the Agreement for Partial Satisfaction.

 

4. PREPAYMENT; MINIMUM INTEREST CHARGE: Early payment will not, unless agreed to
by Lender in writing, relieve Borrower of Borrower’s obligation to continue to
make regularly scheduled payments of principal and accrued and unpaid interest.

 

5. COVENANTS & CONDITIONS:

 

· if, but only to the extent that, Borrower receives FRB approval to do so,
Borrower shall use 25% of net proceeds of any subsequent capital raises to repay
Lender. Borrower shall use it best commercially resonable efforts to obtain such
FRB approval.

· Borrower shall promptly seek any and all approvals from FRB, with sufficient
time to allow a response, prior to each payment date.

· Borrower shall immediately upon the request of Lender, and, in advance of
submission of the same, provide Lender with any and all documents forming part
of a request for approval from the FRB to make a scheduled payment.

 

6. “Payment Default” under “Event of Default” is modified as follows:

 

Borrower fails to make any payment when due under this Note. However, it is not
an event of default, if Borrower fails to make a scheduled payment as a result
of not receiving the required approval from the FRB.

 

7. All references in the loan documents to Nara Bank are replaced with
references to BBCN Bank.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

ACKNOWLEDGEMENT OF DEFAULTS AND WAIVERS. Borrower hereby acknowledges and agrees
that it is currently In default under the Loan Documents, among other reasons,
by failing to make the monthly loan payment due on July 31, 2010 and all loan
payments that became due thereafter (“Default”). Borrower hereby knowingly and
voluntarily waives any and all rights it may have, if any, to contest or dispute
the validity of, or to cure, the Default or the exercise of any rights of
Lender. Borrower hereby further acknowledges and agrees that in entering into
this Agreement, Lender is relying upon the acknowledgment by Borrower of the
existence of the Default and its waiver of any right to dispute the existence
thereof or to contest any enforcement of Lender’s rights based thereon.

 

--------------------------------------------------------------------------------


 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

BROADWAY FINANCIAL CORPORATION, A DELAWARE CORPORATION

 

By:

/s/ Wayne-Kent A. Bradshaw

 

By:

/s/ Brenda Battey

 

WAYNE-KENT A. BRADSHAW, President of BROADWAY FINANCIAL CORPORATION, A DELAWARE
CORPORATION

 

BRENDA BATTEY, Chief Financial Officer of BROADWAY FINANCIAL CORPORATION, A
DELAWARE CORPORATION

 

LASER PRO Lending, Ver. 12.2.0.003 Copr. Harland Financial Solutions, Inc. 1997,
2013. All Rights Reserved. - CA C:\CFIWCA\CFNLPL\D20C.FC TR-10840

 

2

--------------------------------------------------------------------------------